Joe Morrison sustained an accidental injury on December 4, 1929, arising out of and in the course of his employment with the Texas  Pacific Coal  Oil Company. On October 23, 1930, the Commission awarded Morrison compensation for 20 per cent. permanent partial loss of use of his right foot and found that he had been paid for temporary total disability resulting from the accident.
The employer and insurance carrier contend on review that the Commission erred in refusing to admit in evidence a purported settlement in writing entered into between the employer and employee.
This settlement did not concern the facts of the injury (section 7294, C. O. S. 1921), but merely the amount of compensation in compromise of the claim. By it the employer agreed to pay the claimant six weeks' compensation (which together with that already paid amounted to 20 weeks) in full settlement for both temporary and permanent disability. It appears that prior to the instant hearing the proposed settlement had been submitted to the Commission and by it disapproved.
The agreement did not conform to the provisions of the law applicable and there was no error in rejecting its admission in evidence. Dettloff v. Hammond Standish  Co. (Mich.) 161 N.W. 949; Craft v. Gulf Lbr. Co. (La.) 91 So. 736; Central Iron 
Coal Co. v. Pennington, 209 Ala. 22; Skelly Oil Co. v. Standley, 148 Okla. 77, 297 P. 235.
It is next contended that there was no evidence to sustain the award of 20 per cent. permanent partial loss of use of Morrison's right foot, but clearly it is shown by the record that there is conflict in the testimony of Dr. Long and Drs. Cummings and Cunningham. In Long's opinion there was 20 per cent. loss of use.
This court will not weigh conflicting testimony in such cases, but will merely ascertain whether there is any competent evidence to support the award of the Industrial Commission. Amerada Pet. Corp. v. Williams, 134 Okla. 177, 272 P. 828; Wilkerson v. Devonian Oil Co., 136 Okla. 18, 275 P. 1053; Cameo-Blackstone Coal Co. v. Hardy, 136 Okla. 287,277 P. 937. Award affirmed.
LESTER, C. J., CLARK, V. C. J., and HEFNER, CULLISON, SWINDALL, ANDREWS, McNEILL, and KORNEGAY, JJ., concur.
Note. — See under (1) 2 R. C. L. P. 206; R. C. L. Perm. Supp. p. 379; R. C. L. Continuing Perm. Supp. p. 43.